DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 and 12, drawn to an imaging device for highlighting cardiovascular structures and calculating dynamically changing intracardiac pressures of a user by a processor, wherein the processor records the changes of oscillating traceable regions over time, classified in A61b8/04, G0682207/30048, A61B5/021, and A61B8/0883. 
II. Claims 7 and 19 , drawn to a method for processing chronological images as pixel wise finite differences of brightness for the visual representation of changes in size and boundaries of an oscillating region, classified in A61B8/5223. 
III. Claims 13-18, drawn to a method for non-invasive measurements of intracardiac pressure using a medical imaging device and a processor for the calculation of dynamically changing intracardiac pressures, classified in A61B8/03, A61B6/507.
Newly submitted claims 13-19 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Inventions 1 and 2 are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the method of group 2 can be performed with any medical imaging apparatus wherein a chronological sequence of images is obtained. The imaging apparatus of claim 1 is not required for the recited functions of creating a pixel-wise finite difference of the brightness, averaging along the time scale, and identifying the size and position of an oscillating traceable region by tracking the patterns of repeating changes based on brightness values. 
Inventions 2 and 3 are directed to related product and process. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed do not require the imaging apparatus of invention 1 and 2 to perform the recited functions of invention 3. Any medical imaging apparatus would be sufficient for performing the non-invasive measurement of intracardiac pressure for performing the recited processing steps of the imaging data. More specifically, the recited steps of claim 14 would not require the medical imaging apparatus of inventions 1 or 2 to perform the recited calculations and/or determinations. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention of group I, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 7 and 13-19 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Amendment
Applicant’s amendments and remarks filed 02/18/2022, are acknowledged. 


Response to Arguments
	Applicant’s arguments filed 02/18/2022, regarding claim rejections under 35 USC 102 have been fully considered, however; applicant argues that the scope of the current invention is the measurement and monitoring of intracardiac blood pressure and not the measurement of peripheral (systolic/diastolic) blood pressure, however, this is taught by a new combination of art and therefore, the arguments are not persuasive and/or moot. 

	Applicant argues in their remarks filed 03/25/2022 on p. 2, that “we do not claim inventing any of the devices that are mentioned throughout the application. All the devices that we use exist and are openly available on the market”. In this instance, applicant is admitting that the devices are available on the market and have not been modified in any way that would present a novel apparatus aside from the programming of the processor to work in combination with the recited elements. Therefore, the recited elements function the same individually as they would in combination. This shows that there is no improvement or synergism to the recited apparatus or combination that is being explicitly or implicitly claimed. 

Claim Objections
Claim 1 is objected to because of the following informalities:
The claims recites “records an initial image record the image stream” in line 11. Examiner suggest amending this to read “record the initial image stream”. 
 Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 12, and 13-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the phrase "such as" (recited in lines 5 and 6 of claim 1) renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Therefore, for examination purposes anything following “such as” is seen as not a positive recitation in the claims.
Regarding claims 1 and 12, the phrase “preferably” (recited in line 15 of claim 1 and line 17 of claim 12) renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Therefore, for examination purposes anything following “preferably” is seen as not a positive recitation in the claims.
Regarding claims 1 and 12, the claims recite “a computer or mobile device capable to communication with said imaging device, internet, cloud services, and equipped with software”. It is unclear as to what is implied by mobile device, in that, a computer, phone, or tablet may be a mobile device. Additionally, one of ordinary skill would have known that a processor unit would be in the form of a computer. Therefore, examiner suggests amending this limitation to read “wherein the processor unit is configured to communicate with the imaging device”.
Claims 1 recites the limitation "said devices, storage.." in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12 recite the limitation "said devices, storage.." in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 1, the claims recite the limitation of “produce pressure…” (recited in line 33 of claim 1), however, it is unclear as to how the processor produces the pressures, wherein one of ordinary skill would know that the pressure is produced by the subject’s heart. Therefore, examiner suggests amending this limitation to read “calculate pressure changes in time series…”. 
Regarding claims 1 and 13, the claims recite the limitation of “similar device” in line 5 of claim 1 and line 1 of claim 13. It is unclear as to what is meant by “similar device”, in that, the ultrasound and MRI devices recited in the claim are both imaging devices, however, function in vastly different ways. Therefore, for the current purposes of examination, examiner takes “similar device” to mean imaging device. 
The term “heart vicinity” in claim 1 and 12-14 is a relative term which renders the claim indefinite. The term “heart vicinity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to what distance from the heart constitutes a cardiovascular structure being within “heart vicinity” and as to how the determination of a “heart vicinity” is made. 
Claims 1 recites the limitation “communicate with said imaging device, internet, cloud service”  in 16.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12 recites the limitation “communicate with said imaging device, internet, cloud service”  in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claims 13 recites the limitation “communicate with said imaging device, internet, cloud service”  in line 7.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olson (US 2009/0171201). 

With respect to claim 1, Olson teaches an apparatus comprising a medical imaging device, such as ultrasound, MRI or a similar device (Para [0017], “an ultrasound transducer disposed proximate the distal end, and a pressure sensor disposed in the flexible tubular body such that the pressure sensor is positioned to measure intracardiac pressure”), capable of highlighting cardiovascular structures (Para [0049], “Although the method and apparatus can utilize an intracardiac echocardiogram catheter to capture volumetric data as described above, other radiological imaging techniques may be used to derive cardiac anatomy and size in real-time.”), such as heart chambers and major blood vessels connected to the heart in heart vicinity of a user (Para [0049], “For instance, transthoracic ultra-sound, TEE (trans-esophageal echocardiography), fluoroscopy, rotational angiography, and MRI may be used to continuously measure cardiac chamber volume with simultaneous collection of intracardiac pressure wave form data to implement a pressure-volume loop system.”) and configured to receive commands (Para [0047], “the workstation 214 may include a user input device 216…the processor, memory and associated hardware and software in the workstation 214 may be selected and programmed to collect, record, process and display signals provided by the intracardiac echocardiogram catheter and other probes and instruments…the processor, memory and associated hardware and software in the workstation 214 may be selected and programmed to create geometric models of cardiac chambers from these signals.”) and transmit the obtained image stream {Ji}i=1,...N (where i is the index of the image and N is the number of images in the stream) in real time (Para [0037], “Catheter 100 includes near its distal end 104 an ultrasonic transducer 106 which is used to transmit ultrasound and receive resultant echoes to provide a field of view within which flowrates can be measured and features imaged…  through a wired or wireless network (Para [0044], “Control circuitry 200 is electrically connected to transceiver circuitry 202 for receiving and transmitting signals via a cable 204 connected to distal handle end 124.”); and 
a processor unit configured to calculate dynamically changing intracardiac pressures of a user (See step 725 of Fig. 16, wherein the changing intracardiac pressures are continuously calculated in real-time. As disclosed in Para [0047], “the processor, memory and associated hardware and software in the workstation may be selected and programmed to collect, store or display wave form traces of these signals, thus, the processor performs measurements and/or calculations of dynamically changing intracardiac pressures),
wherein the processor unit (Para [0047], “Accordingly, the processor, memory and associated hardware and software in the workstation 214 may be selected and programmed to collect, record, process and display signals provided by the intracardiac echocardiogram catheter and other probes and instruments.”) is preferably a computer or a mobile device capable to communicate with said imaging device, internet, cloud services and equipped with software providing communications with the said devices, storage and processing of obtained data and display the said data on graphical user interface (GUI) and configured to
records an initial image record the image stream {Ji}i=1,...N of cardiovascular movement within a user's heart vicinity from the said imaging device (Para [0021], “FIG. 2 is a block diagram illustrating an exemplary system for collecting, recording, processing, and displaying intracardiac signals provided by the intracardiac echocardiogram catheter of FIG. 1”; (Para [0047], “the processor, memory and associated hardware and software in the workstation 214 may be selected and programmed to collect, record, process and display signals provided by the intracardiac echocardiogram catheter and other probes and instruments.” See Para [0049], wherein it is disclosed that the intracardiac pressure wave form data is acquired in real-time)
process the image stream {Ji}i=1,...N generating corresponding T-image {Ti}i=1,...N defined as a chronological union of said initial image stream {Ji}i=1,...N with corresponding time stamps (Para [0066], “The workstation 214 may receive measured intracardiac pressure data signals in real time and store, track, and display intracardiac pressure in a time series pressure wave form 250 as shown in FIG. 11”; (Para [0065], “FIGS. 5-9 show exemplary two-dimensional segmented image data of the cardiac chamber boundary 304 over a time series ranging from time t=1 to t=5.”)
process the said T-Image {Ti}i1,...N to determine the oscillating traceable regions corresponding to the said cardiovascular structures in heart vicinity and record the changes over time (Para [0056], “These data points are taken at all stages of the heartbeat and without regard to the cardiac phase. Since the heart 16 changes shape during contraction, only a small number of the points represent the maximum heart volume.”)
of the shapes of the said cardiovascular structures, where an oscillating traceable region is defined as a region, appearing on most images comprising the said T-Image {Ti}i=1,...N and corresponding to the physiological domain said cardiovascular structures where the pressure is measured or calculated (See Figs. 5-9 and 11, wherein a region is presented and cardiac chamber volume and varying pressures are measured),
produce pressure changes time series {AP(ti)i=1,...N from the said shape changes of oscillating traceable regions (Para [0066], “The workstation 214 may receive measured intracardiac pressure data signals in real time and store, track, and display intracardiac pressure in a time series pressure wave form 250 as shown in FIG. 11”; (Para [0065], “FIGS. 5-9 show exemplary two-dimensional segmented image data of the cardiac chamber boundary 304 over a time series ranging from time t=1 to t=5.”) 


With respect to claim 12, Olson teaches the apparatus of Claim 1 further combined with a standard clinical catheterization pressure measurement monitor (Para [0066], “Referring to FIG. 3a, the medical system or apparatus 201 may further include a sensor 262 for measuring intracardiac pressure in the heart chamber 300 where the ICE catheter 100 is disposed.”) configured to receive pressure values from pressure sensors located inside cardiovascular structures in heart vicinity (Para [0066], “the pressure sensor may be disposed in the ICE catheter itself as shown in FIG. 1. The pressure sensor may be operated concurrently with the ICE catheter to collect measurements of intracardiac pressure in the heart chamber.”) and transmit the said pressure values to the said processor unit (Para [0047], “Accordingly, the processor, memory and associated hardware and software in the workstation 214 may be selected and programmed to collect, record, process and display signals provided by the intracardiac echocardiogram catheter and other probes and instruments.”) from the apparatus of Claim 1 during a clinical catheterization, wherein the processor unit is preferably a computer or a mobile device capable to communicate with said imaging device, said clinical catheterization pressure measurement monitor, internet, cloud services and equipped with software providing communications with the said devices, storage and processing of obtained data and display the said data on graphical user interface (GUI) and configured to 
- control said clinical catheterization pressure measurement (Para [0017], “This apparatus can further include control circuitry outside the catheter body that is adapted to receive image data signals from the ultrasound transducer and pressure data signals from the pressure sensor.”) monitor and said imaging device in the way that it: 
- synchronize the T-Image {Tj}i1,...N obtained by the said imaging device with the measured pressure values Pi, i=1,...N obtained by the said clinical catheterization pressure measurement monitor in the said oscillating traceable region(s) (Para [0066], “The workstation 214 may receive measured intracardiac pressure data signals in real time and store, track, and display intracardiac pressure in a time series pressure wave form 250 as shown in FIG. 11”; (Para [0065], “FIGS. 5-9 show exemplary two-dimensional segmented image data of the cardiac chamber boundary 304 over a time series ranging from time t=1 to t=5.” Wherein the time series pressure wave form 250 presented in Fig. 11 corresponds to the images of Figs. 5-9), 
- fit absolute pressure values corresponding to pressure changes time series {AP(ti)}i1,...N from Claim 1 to the measured pressure values Pi, i=1,...N obtained by the said clinical catheterization pressure measurement monitor, as the parameters of a mathematical model corresponding to the change of the shape of each said oscillating traceable region (See cited passage above, wherein the pressure values are charted in a time series pressure waveform 250 that corresponds to the region and images of figs. 5-9), 
- store the said parameters of the mathematical model obtained from the above fit procedure performed during clinical catheterization (Para [0075], “The term real-time being as used herein refers to the simultaneous calculation and transformation of data, in whole or part, as it is received from the catheter”; (Para [0068], “Referring to FIGS. 3, 3a and 11-14, the medical system 201 may further generate, store, display or otherwise output pressure-volume loop data from the time series volume wave form 260 and the time series pressure wave form 250.” Wherein the model obtained from the measurements of pressure values performed during clinical catheterization are charted as a pressure wave form 250 through mathematical parameters and stored), 
- re-use the said parameters of the mathematical model on subsequent recordings of the said oscillating traceable regions with said imaging device connected to the said processor unit to calculate absolute pressure values Pi, i=1,...N from the said pressure changes time series {AP(ti)}i1,...N (See cited passages above, wherein the process of obtaining measurements of intracardiac pressure and volume is capable of being repeated by a user and/or physician to chart a new pressure waveform 250 through the reinsertion of the ICE catheter).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN VAL BLINDER whose telephone number is (571)272-7034. The examiner can normally be reached M-F 8:30AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN V BLINDER/Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793